UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1382



HAROLD STEFFEY,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-03-2)


Submitted:   October 1, 2004             Decided:   November 24, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, WOLFE, WILLIAMS & RUTHERFORD, Norton,
Virginia, for Appellant. Donna L. Calvert, Regional Chief Counsel,
Region III, Patricia M. Smith, Deputy Chief Counsel, Allyson
Jozwik, Assistant Regional Counsel, Philadelphia, Pennsylvania,
John L. Brownlee, United States Attorney, Sara Bugbee Winn,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harold     Steffey    appeals      the    district    court’s    order

granting summary judgment to the Commissioner in this action

challenging     the   Commissioner’s     denial     of   disability     insurance

benefits and supplemental security income.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated    by    the   district      court.      See   Steffey   v.

Commissioner, No. CA-03-2 (W.D. Va. Feb. 5, 2004).                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                      - 2 -